DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed on 1/24/2022 have been fully considered but they are not persuasive for the following reason:
1. Applicant argues that “a channel bandwidth” is different from “a frequency bandwidth” because a channel is a subset of a frequency band (remark p. 8):

    PNG
    media_image1.png
    350
    1180
    media_image1.png
    Greyscale

Where it is evident from applicant’s argument that if an amplifier is capable of providing efficient and linear amplification over a frequency bandwidth, it would be even easier for the same amplifier to provide same efficient and linear amplification over a subset of such frequency band. Thus since the prior art Langer can provide efficient and linear amplification over a full band of 699 to 915 MHz for the low band amplifier, it is evident that it can easily provide efficient and linear operation of the same amplifier in subset of that frequency band, i.e. each channels of 6 MHz wide in ET mode of operation. Similarly Langer’s high band amplifier capable of operating over a frequency band of (2300-2690 MHz=) 390 MHz can easily provide efficient and linear operation of the same amplifier in subset of that frequency band, i.e. each channel even up to 100 MHz wide in APT mode of operation. This is more evident from applicant’s assertion in section 47 of the specification between lines 17-22:

    PNG
    media_image2.png
    327
    1424
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    602
    1187
    media_image3.png
    Greyscale

This argument is also flawed since Langer indeed teaches selecting one mode (i.e. ET) over the other mode (i.e. APT) based on bandwidth of the input signal (col 8, lines 63-65) and not only that invention’s claim 1 in its current amended form doesn’t explicitly teach the basis on which the selection of ET or APT mode is done. It merely suggests that ET and APT modes are chosen for two different signals and happened to be the narrower channel signal is chosen for ET mode operation. In specification it is evident that the invention relies on the power of the input signal to select ET or APT mode (§0033-§0037):

    PNG
    media_image4.png
    906
    1350
    media_image4.png
    Greyscale
 
 Therefore, Examiner continues to reject the claims based on Langer as follows:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langer (cited by the applicant).
Regarding claims 18, 1 and 5, Langer (i.e. FIG. 9) discloses a communication device (user equipment or mobile communication device 900, col 16, lines 47-50) comprising:
col 3, lines 55-57), the radio-frequency circuit (comprises a digital baseband processor 902, along with (a part as an RF signal generator shown in Fig. 6 as 610 of) an RF front end 904) configured to process a radiofrequency signal (to be input) to a radio-frequency circuit (a power amplifier system 600, col 14, lines 58-67 which is equivalent to 910 of Fig. 9, col 17, lines 13-26) comprising:
a power amplifying circuit (510) configured to amplify a first radio frequency signal (supplied by RF signal generator 610 to PA 5101) of a first channel (Low band 1, channels of frequency range 699-915 MHz covering part of a 216 MHz bandwidth) and a second radio frequency signal (supplied by RF signal generator 610 to PA 5103) of a second channel (one or more channels of high band frequency range 2300-2690 MHz covering a 390 MHz bandwidth) greater than the first channel bandwidth (bandwidth of second channel are generally wider than the bandwidth of the first channel, 1.4-3.84 MHz wide 3GPP channels of the first signal versus 5-20 MHz wide LTE channels of the second signal), wherein the power amplifying circuit (510) is configured to amplify the first radio-frequency signal (low band 1) in an amplifying mode (First DC-DC converter, 5201) according to an envelope tracking (ET) method, and to amplify the second radio-frequency signal (High band) in an amplifying mode (second DC-DC converter, 5202) according to an average power tracking (APT) method

    PNG
    media_image5.png
    548
    472
    media_image5.png
    Greyscale

Fig. 6 of Langer annotated by the examiner for ease of reference.

wherein per claim 19, the signal processing circuit (902, along with (a part as an RF signal generator shown in Fig. 6 as 610 of) an RF front end 904) includes a controller (530, as shown in Fig. 6) configured to output a control signal for causing the power amplifying circuit (500 as shown in Fig. 6 as part of the PA system 600 which is analogous to 910 of Fig. 9) to operate in one of the amplification mode according to the envelope tracking (ET) method or the amplification mode according to the average power tracking method (APT), based on information indicating which one of the first radio-frequency signal (low band 1) and the second radio-frequency signal (high band) is to be input to the radio-frequency circuit (col 17, lines 19-26), and Regarding claim 3, 1) and a second power amplifier (5103), the first power amplifier (5101) is configured to amplify one of the first radio-frequency signal (low band 1) and the second radio-frequency signal (first power amplifier amplify the first radio frequency signal, i.e. one of the one of the first radio-frequency signal (low band 1) and the second radio-frequency signal), and the second power amplifier (5103) is configured to amplify the other (High band, i.e. the second radio frequency signal), and the radio-frequency circuit (600) is capable of simultaneously amplifying the first radio-frequency signal (low band 1) with the first amplifier, 5101 and the second radiofrequency signal (high band) with the second power amplifier 5103. According to claim 14, Langer also teaches that the first radio-frequency signal and the second radio-frequency signal are used in a fourth generation mobile communication system (4G, col 5, lines 28-30). Regarding claim 17, Langer also teaches that ET or APT mode are selected for the power amplifiers are based on a net a current consumption of a radio-frequency signal above or below a net current threshold to indicate low current or high current wherein the current consumption among other factors is based on the output power of the amplifiers (col 8, lines 33-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Langer by taking into considerations the multiple embodiments of Langer.
Regarding claim 4, Langer further teaches that a first output terminal, OUT1 through which a radio-frequency signal amplified by the first power amplifier 5101 is output; and a second output terminal OUT3 through which a radio-frequency signal amplified by the second power amplifier 5103 is output, wherein the first output terminal OUT1 and the second output terminal OUT3 are connected to the Front end 620 which is not detailed in Fig. 6. However, in Fig. 9, Langer teaches that through the front end circuit 904 similar to 620 of Fig. 6 the amplifier outputs are connected to different antenna (Antennas 9061 through 906k) elements as exemplarily can be seen in Fig. 9 in order to accommodate an intra-band Career Aggregation mode. 
Therefore, it would have been an obvious arrangement from the multiple embodiments of Langer that each amplifier output each amplifier output is directed to a corresponding antenna to form an RF beam for achieving increased system capacity, claim 7, Langer in the embodiment of Fig. 6, although didn’t show the detail of the front end circuit (620), in Fig. 4, exemplarily shows the detail of the front end circuit where a first power amplifier configured to amplify the first radio-frequency signal; and a second power amplifier configured to amplify the second radio-frequency signal, the radio-frequency circuit further comprises: a first filter, 4161 connected to an output terminal of the first power amplifier 1121,2 and having a passband that includes a frequency band of the first communication band; and a second filter 4162 connected to an output terminal of the second power amplifier 1122,2  and having a passband that includes a frequency band of the second communication band, and the radio-frequency circuit is capable of simultaneously amplifying the first radio-frequency signal and the second radio frequency signal. And per claim 8, Langer further teaches a first output terminal through which a radio-frequency signal amplified by the first power amplifier is output; a second output terminal through which a radio-frequency signal amplified by the second power amplifier is output, wherein the first output terminal and the second output terminal are connected to different antenna elements as exemplarily shown in Fig. 9 as discussed in regards to claim 4. Further per claim 9, Langer teaches that both claim 10, Langer already covers most of the LTE 4G bands, such as Band 28, Band 20, Band 26, Band 8, Band 3, Band 66, Band 39, Band 2, Band 1, or Band 40, (col 4, lines 26-32), by incorporating 5G it would also cover one of the most common new radio (NR) bands: n41, n77, n78, or n79, since these bands fall under the medium and high frequency bands covered by Langer communication device, and per claims 11 and 16, since Langer already covers signals of both 4G and WLAN frequency bands, it would have been obvious to assign the first radio-frequency signal to a fourth generation mobile communication system (4G), and the second radio-frequency signal to a wireless local area network (WLAN)  or allocate both RF signals claim 12, since inherently 5G signals have larger peak-to-average power ratio (PAPR) than the PARR of 4G signals, in the modified Langer system second radio-frequency signal would have a PAPR larger than a PAPR of the first radio-frequency signal and as an extension of the arguments set forth regarding claims 9-11, it would have been further obvious per claim 13 to allocate  the first radio-frequency signal for a WLAN signal, and the second radio-frequency signal for 5G signal. Also as an extension of the arguments set forth regarding claims 9-11, it would have been further obvious per claim 15 to be able to apply the Langer communication device for 5 G system such that  the first and second radio-frequency signals belong to 5G system.
Allowable Subject Matter
Claims 2, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable since the closest prior art of record (i.e. Langer) is not explicit about the first power amplifier being configured to amplify the first radio-frequency signal and the second radio-frequency signal by time division. Similarly claim 6 is allowable since Langer is not explicit about the first filter having passband covering the first and second communication bands. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843